Citation Nr: 1602991	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  12-08 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES


1. Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for erectile dysfunction (ED), to include as secondary to hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to August 1968, March 1970, November 2006 to February 2007 and from July 2007 to July 2008.  He also served in the Army Reserves.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for hypertension and ED, but granted service connection for PTSD assigning an initial evaluation of 50 percent effective July 29, 2008.  The Veteran seeks an even higher evaluation for PTSD.  

In November 2015, the Veteran testified at a Travel Board hearing before the undersigned; a transcript of this hearing is associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record as it stands is inadequate for the purpose of rendering a fully informed decision as to the claims on appeal that have been certified for the Board's review at this time.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Veteran was last provided a VA examination to address the severity of his service-connected PTSD in January 2009, over 6 years ago.  At his November 2015 hearing, the Veteran indicated that since this last VA examination, his PTSD symptoms have increased in severity.  Accordingly, the Board believes an additional examination would be helpful in determining the current level of severity of the Veteran's PTSD. See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).

Regarding his claim for hypertension, regulations provide that a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2015).

Here, a review of the Veteran's service treatment records from his first period of service from July 1965 to August 1968  do not reflect any treatment, symptoms, complaints or diagnosis of hypertension.  In addition, the Veteran specifically states that he was diagnosed with hypertension around 2002/2003 before he started active service again in November 2006.  A VA medical record dated May 1999 noted an initial diagnosis of hypertension.  He claims that, however, his hypertension was aggravated by this second period of active service.  Further, the Veteran believes that his ED was caused or aggravated by his hypertension.  

In response to these claims, the Veteran had a VA examination in February 2009.  While the examiner confirmed that the Veteran had hypertension, there was no opinion provided whether it pre-existed his active service commencing in November 2006, whether it was aggravated by service or if it was otherwise related to his service.  Similarly, the examiner diagnosed the Veteran with ED but provided no opinion whether it was related to service or aggravated by his service-connected disabilities.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion is considered adequate when it is based on consideration of an appellant's prior medical history and describes the disability in sufficient detail so the Board's evaluation of the claimed disability is a fully informed one and allows the Board to weigh the opinion against others.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  Accordingly, further medical comment is necessary before a decision is made on these claims. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify any and all outstanding private treatment records related to his service-connected PTSD.  Request that he provide, or authorize VA to obtain, these records.  Obtain complete copies of VA outpatient treatment records from February 2015 and associate these records with the claims file.

2. Upon receipt of all additional treatment records, please schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected PTSD.  Prior to the examination, the claims folder must be made available to the examiner for review of the case and this review should be noted.  All necessary diagnostic testing and evaluation should be performed, and all findings set forth in detail.  

It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected PTSD, in accordance with the rating criteria specified at 38 C.F.R. § 4.130 , Diagnostic Code 9411.  The examiner should assign a Global Assessment of Functioning (GAF) score and explain the basis for this finding. 
 It is most essential the examiner discuss the medical rationale of all opinions expressed, whether favorable or unfavorable to the claim, based on the objective clinical findings and information obtained from review of the file.

3. Schedule the Veteran for a VA examination for his hypertension.  Prior to the examination, the claims folder must be made available to the examiner for review of the case and this review should be noted.  All indicated tests and studies are to be performed.  Based on a review of the records contained in the claims file and the results of the examination, the examiner should address the following:

(a) Is there clear and unmistakable (obvious or manifest, undebatable) evidence that hypertension pre-existed the Veteran's service from November 2006 to February 2007 and from July 2007 to July 2008.

(b) If hypertension pre-existed the Veteran's active service from November 2006 to February 2007 and from July 2007 to July 2008, is there clear and unmistakable evidence that the Veteran's preexisting hypertension was not aggravated by his active service beyond its natural progression. 
 
(c) If the examiner determines that the Veteran's hypertension did not pre-exist service from November 2006 to February 2007 and from July 2007 to July 2008, then the examiner must state whether the Veteran's hypertension had its onset in service or is otherwise etiologically related to active service.

If no opinion can be rendered concerning this claim for hypertension, without resorting to mere speculation, explain why this is not possible or feasible - such as by clarifying whether the examiner simply is unable to comment since the limits of medical knowledge have been exhausted or, instead, for example, there are multiple possible etiologies with none more prevalent than another, or he or she needs further information to assist in making this nexus determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.

4. Please schedule the Veteran for the appropriate VA examination to determine the etiology of his erectile dysfunction.  Prior to the examination, the claims folder must be made available to the examiner for review of the case and this review should be noted.  All indicated tests and studies are to be performed.  Based on a review of the records contained in the claims file and the results of the examination, the examiner should address the following:

The likelihood (very likely, as likely as not, or unlikely) that erectile dysfunction (i) originated or incepted during his service from November 2006 to February 2007 and from July 2007 to July 2008 or is otherwise related or attributable to his service, or (2) was caused or aggravated by service-connected disabilities (or any subsequently service-connected disability) or treatment therefor.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file supporting conclusions.

If no opinion can be rendered concerning this claim for erectile dysfunction, without resorting to mere speculation, explain why this is not possible or feasible - such as by clarifying whether the examiner simply is unable to comment since the limits of medical knowledge have been exhausted or, instead, for example, there are multiple possible etiologies with none more prevalent than another, or he or she needs further information to assist in making this nexus determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.

5. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




